UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6143


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTOINE DE-MARR WASHINGTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:14-cr-00389-RDB-1)


Submitted: November 19, 2021                                Decided: December 16, 2021


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antoine De-Marr Washington, Appellant Pro Se. Jason Daniel Medinger, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antoine De-Marr Washington appeals the district court’s order denying his motion

for compassionate release. We have reviewed the record and conclude that the district

court did not abuse its discretion in denying Washington’s motion because it adequately

considered the 18 U.S.C. § 3553(a) factors. See United States v. High, 997 F.3d 181, 186

(4th Cir. 2021). Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2